I respectfully dissent from the opinion rendered in this case by a majority of the court, which holds that the amendment to the charter of the city of Huston, by act of the Legislature, which took effect in May, 1899, is in conflict with section 55, article 3, of the State Constitution, which prohibits the Legislature from extinguishing in whole or in part the indebtedness, liability, or obligation of any corporation or individual to this State, or to any county or other municipal corporation therein. The act in question does not purport to be an act for the relief of any individual or corporation from any debt due to, or obligation or liability incurred to, the city, but said act simply prohibits the city from enforcing by suit or otherwise the collection of any tax due the city, and which has been due for four years; and in my judgment it is but a rightful exercise of power by the Legislature. An act of the Legislature should not be declared void except when plainly and unmistakably so. Every reasonable presumption must be indulged in support of every legislative act. Whether taxes come within the literal meaning of the language of section 55, article 3, of the Constitution is immaterial. If the Legislature believed that public policy demanded that taxes should be collected by the city within four years after they became due, it was its duty to prohibit their enforced collection after the expiration of that time, and this it might do, although nine-tenths of the citizens of Houston had voluntarily paid like taxes assessed against them for the same years, as were the taxes the enforced collection of which was prohibited. Neither the city nor any of its citizens, nor the creditors of the city, had any vested right in uncollected taxes. The power of the Legislature to levy and collect taxes necessarily carries with it the power to prescribe the mode and manner of collecting, and the time within which the collections shall be made; and such power should not be frittered away by judicial construction. The Constitution must be construed in its entirety, and when this is done, I think that section 55, article 3, can not be interpreted as imposing restrictions upon the Legislature in the exercise of its undoubted power to prescribe a period in which the payment of taxes assessed and levied may be forced. For the reasons here indicated, I think the decision of this court affirming the judgment of the lower court is erroneous. *Page 61